           Case 1:21-cr-00153-DAD-BAM Document 26 Filed 09/03/21 Page 1 of 2


 1   TORRES | TORRES STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN135059
     1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     JOSE QUINTERO BELTRAN
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                    ) Case No.: 1:21-CR-00153 DAD-BAM
10   UNITED STATES OF AMERICA,                      )
                                                    ) STIPULATION AND ORDER TO
11                  Plaintiff,                      ) CONTINUE THE SENTENCING DATE
                                                    )
12          vs.                                     )
                                                    )
13   JOSE QUINTERO BELTRAN,                         )
                                                    )
14                  Defendant                       )
15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
16   DROZD AND CHRISTOPHER BAKER, ASSISTANT UNITED STATES ATTORNEY:

17          COMES NOW Defendant, JOSE QUINTERO BELTRAN, by and through his attorney

18   of record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for

19   Tuesday, September 7, 2021 be continued to Monday, September 27, 2021.

20          Defense counsel has had several discussions with the defendant over the past month

21   concerning his advantages of debriefing with law enforcement. The defendant has indicated a

22   willingness to debrief once more. A brief continuance of the sentencing is necessary in order to

23   accommodate a discussion. A three-week continuance should suffice. I have spoken to AUSA

24   Christopher Baker and he has no objection to continuing the sentencing hearing.

25          //

            //


                          Stipulation and Proposed Order to Continue Sentencing
                                                    1
           Case 1:21-cr-00153-DAD-BAM Document 26 Filed 09/03/21 Page 2 of 2


 1

 2          IT IS SO STIPULATED.

 3                                                              Respectfully Submitted,

 4   DATED: September 3, 2021                                   /s/ David A Torres     ___
                                                                DAVID A. TORRES
 5                                                              Attorney for Defendant
                                                                JOSE QUINTERO BELTRAN
 6

 7

 8   DATED: September 3, 2021                                   /s/Christopher Baker________
                                                                CHRISTOPHER BAKER
 9                                                              Assistant U.S. Attorney

10

11

12                                               ORDER

13          IT IS SO ORDERED that the sentencing hearing be continued to Monday, September

14   27, 2021 at 9:00am.

15   IT IS SO ORDERED.
16
        Dated:    September 3, 2021
17                                                    UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25




                           Stipulation and Proposed Order to Continue Sentencing
                                                     2
